Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 1, 2017

                                          No. 04-17-00050-CV

                                        IN RE Jane SPERBER

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On January 30, 2017, Relator filed a petition for writ of mandamus and a motion for
emergency stay. Relator has since withdrawn the motion for emergency stay. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition for writ of mandamus in this court no later than
February 16, 2017. Any such response must conform to Texas Rule of Appellate Procedure
52.4.


           It is so ORDERED on February 1, 2017.



                                                      PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016-PC-1067, styled In the Estate of Matthew A. Sperber, Deceased,
pending in the Probate Court No 1, Bexar County, Texas, the Honorable Kelly Cross presiding.